 In the Matter Of REMINGTON RAND, INC., EMPLOYERandINTERNA-TIONAL ASSOCIATION OF MACHINISTS,LODGE 1373,PETITIONERCaseNo. 1-RC-93.Deeided April 20, 1948Mr. WilliamJ.Carney,ofNew York, N.Y., for the Employer.Mr. Harold F. Reardon,of Boston,Mass., for the Petitioner.Mr. Donald Tormey,ofBoston, Mass., forthe U. E.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on February 2, 1948, before Thomas H. Ramsey, hear-ing officer.At the hearing, United Electrical, Radio and MachineWorkers of America, C. I. 0., herein called the U. E., appeared andmoved to intervene.The hearing officer granted this motion.TheU. E. has not complied with the filing requirements of Section 9 (f),(g), and (h) of the Act, as amended, nor did it allege or show acurrent contractual interest in this matter.'Accordingly, the hear-ing officer's ruling permitting the intervention is reversed.2The otherrulingsmade by the hearing officer at the hearing are free fromprejudicial error, and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 3 makes the following:FINDINGS OF FACT1.THE BUSINESS OF THE EMPLOYERRemington Rand, Inc., a Delaware corporation, is engaged in themanufacture, purchase, sale, and distribution of typewriters, addingIThe U. E. held a contract with the Employer which was terminated by notice under itsautomatic renewal clause before the filing of the petition herein. It sought to interveneon the ground that negotiations for a new contract which had been entered into before thefiling of the petition constituted a bar to this proceeding2Matter of Schneider Transportation Company, 75N. L. R. B. 870 ,Matter ofConsoh-dated Steamship Company,75 N. LR B 1254,Matter of General Electric Company, 76N L. R B 146.aPursuant to the provisions of Section 3 (b) of the Act, the Board has delegated itspowers in connectionwiththis case to a three-man panel consisting of the undersignedBoard Members [Chaiiman Herzog and Members Muidock and Gray]77 N. L.R. B., No. 22.200 REMINGTON RAND, INC.201and computing machines, and other business and office equipment.Although the Employer operates plants nationally, this petition isconcerned solely with the sales and service branch at Boston, Massa-chusetts.During 1946, the Employer purchased raw materials valuedin excess of $10,000,000, of which approximately 75 percent wasshipped in interstate commerce. Its sales during that same year werevalued in excess of $50,000,000, a substantial portion of which wasshipped to points outside the States in which its plants are located.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATION INVOLVEDThe Petitioner is a labor organization claiming to represent em-ployees of the Employer.III. TIIE QUESTION CONCERNING REPRESENTATIONThe Employer refuses to recognize the Petitioner as the exclusivebargaining representative of employees of the Employer until thePetitioner has been certified by the Board in an appropriate unit.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. TIIE APPROPRIATE UNITWe find, in accord with the stipulation of the parties, that all repairmechanics of the Typewriter and ABC Machine Divisions of the Bos-ton branch of the Company, excluding office and clerical employees,professional employees, guards, executives, foremen, and supervisorsas defined in the Act, constitute a unit appropriate for the purposes ofcollective bargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Remington Rand, Inc., Boston,Massachusetts, an election by secret ballot shall be conducted as earlyas possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Di-rector for the First Region, and subject to Sections 203.61 and 203.62of National Labor Relations Board Rules and Regulations-Series 5,among the employees in the unit found appropriate in Section IV,above, who were employed during the pay-roll period immediately 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDpreceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on va-cation or temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented by International Asso-ciation ofMachinists, Lodge 1373, for the purposes of collectivebargaining.